Exhibit 10.21

AMENDMENT NO. 5

to

RECEIVABLES PURCHASE AGREEMENT

Dated as of February 21, 2006

THIS AMENDMENT NO. 5 (this “Amendment”) is entered into as of February 21, 2006
by and among Jabil Circuit Financial II, Inc., a Delaware corporation (the
“Seller”), Jabil Circuit, Inc., a Delaware corporation (the “Servicer”), Jupiter
Securitization Corporation (“Jupiter”), the financial institutions party hereto
(the “Financial Institutions”) and JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as Agent (the “Agent”).

PRELIMINARY STATEMENTS

A. The Seller, the Servicer, Jupiter, the Financial Institutions and the Agent
are parties to that certain Receivables Purchase Agreement dated as of
February 25, 2004 (as amended prior to the date hereof and as otherwise amended,
restated, supplemented or otherwise modified from time to time, the “RPA”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the RPA.

B. The Seller, the Servicer, Jupiter, the Financial Institutions and the Agent
have agreed to amend the RPA on the terms and subject to the conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendments. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3 below, the RPA
is hereby amended as follows:

(a) Article II of the RPA is hereby amended to add the following Section 2.8
after Section 2.7:

Section 2.8. Sale of Charged-Off Receivables. With the prior written consent of
the Agent, Seller may sell and assign all of its right, title and interest in
and to all or any portion of the Charged-Off Receivables then held by Seller;
provided that Seller has delivered all documents, agreements and information
requested by the Agent in connection with such proposed sale. All proceeds of
any such sale shall be deposited into a Collection Account on the date of such
sale.

(b) Section 7.1(b) of the RPA is hereby amended to delete clause (vi) thereof in
its entirety and replace it with the following:

(vi) Manufacturing Subsidiaries. As soon as the Seller becomes aware thereof,
notice of any action taken by any Manufacturing Subsidiary or any other Person
to assert any claim against any property of the Seller, any Originator or any
Manufacturing Subsidiary.



--------------------------------------------------------------------------------

(c) Section 8.1 of the RPA is hereby amended to delete paragraph (b) thereof and
replace it with the following:

(b) Without the prior written consent of the Agent and the Required Financial
Institutions, Jabil shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) an Originator with
respect to the Receivables originated by it, (ii) with respect to certain
Charged-Off Receivables and Delinquent Receivables, outside collection agencies
in accordance with its customary practices, and (iii) each Manufacturing
Subsidiary with respect to those Receivables arising from the sale of products
manufactured by such Manufacturer Subsidiary. None of the Originators or
Manufacturing Subsidiaries shall be permitted to further delegate to any other
Person. If pursuant to the last sentence of Section 8.1(a) the Agent shall
designate as Servicer any Person other than Jabil, all duties and
responsibilities theretofore delegated by Jabil to any Originator or any
Manufacturing Subsidiary may, at the discretion of the Agent, be terminated
forthwith on notice given by the Agent to Jabil.

(d) Section 10.1 of the RPA is hereby amended to delete clause (xv) thereof in
its entirety and replace it with the following:

(xv) the operations of any Manufacturing Subsidiary or the enforcement of the
Agent’s and the Purchasers’ rights under any Estoppel Letter; and

(e) Exhibit I of the RPA is hereby further amended to delete the definition of
“Eligible Foreign Receivable” in its entirety and replace it with the following:

“Eligible Foreign Receivable” means a Foreign Receivable, the Outstanding
Balance of which, when added to the aggregate Outstanding Balance of all other
Foreign Receivables, does not exceed the Foreign Receivables Percentage of the
Outstanding Balance of all Receivables at such time.

(f) Exhibit I of the RPA is hereby further amended to delete clause (ii)(b) of
the definition of “Eligible Receivable” in its entirety.

(g) Exhibit I of the RPA is hereby further amended to delete clause (xx) of the
definition of “Eligible Receivable” in its entirety and replace it with the
following:

(xx) which, if it arises from the sale of any product manufactured outside of
the United States or from the sale of any product purchased by the related
Originator prior to sale to the related Obligor (other than (A) a product
manufactured by Jabil Mexico in Guadalajara, Mexico and purchased from Jabil
Luxembourg, (B) a product manufactured by Jabil Chihuahua in Chihuahua, Mexico
and purchased from Jabil Luxembourg, (C) a product manufactured by Jabil Reynosa
in Reynosa, Mexico, (D) a product manufactured by Jabil Reynosa II in Reynosa,
Mexico and purchased from Jabil Luxembourg, (E) a product manufactured by and
purchased from Jabil Malaysia in its plant located at Plot 56, Hilir Sungai
Keluang 1, Bayan Lepas Industrial Park, Phase 4,

 

2



--------------------------------------------------------------------------------

11900 Penang, Malaysia and (F) a product manufactured by or purchased from any
other Manufacturing Subsidiary in the jurisdiction approved by the Agent) such
Receivable has been approved in writing by the Agent.

(h) Exhibit I of the RPA is hereby further amended to delete the definitions of
“Change of Control”, “Estoppel Letters”, “Liquidity Termination Date” and
“Originator” contained therein in their entirety and replace them with the
following:

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 20% or more of the outstanding shares of voting stock of Jabil,
(ii) Jabil shall cease to own, free and clear of all Adverse Claims, directly or
indirectly, all of the outstanding partnership interests, membership interests,
voting stock or other ownership interests, as applicable, in any Originator or
Manufacturing Subsidiary or (iii) Jabil shall cease to own directly, free and
clear of all Adverse Claims, all of the outstanding shares of voting stock of
the Seller.

“Estoppel Letters” means each of (i) that certain estoppel letter agreement
dated as of February 25, 2004 executed by Jabil Mexico and Jabil Chihuahua for
the benefit of the Agent, on behalf of the Purchasers, (ii) that certain
estoppel letter agreement dated as of February 25, 2004 executed by Jabil
Reynosa for the benefit of the Agent, on behalf of the Purchasers, (iii) that
certain estoppel letter agreement dated as of February 21, 2006 executed by
Jabil Malaysia for the benefit of the Agent, on behalf of the Purchasers,
(iv) that certain estoppel letter agreement dated as of February 21, 2006
executed by Jabil Reynosa II for the benefit of the Agent, on behalf of the
Purchasers, (v) that certain estoppel letter agreement dated as of February 21,
2006 executed by Jabil Luxembourg for the benefit of the Agent, on behalf of the
Purchasers and (vi) each other estoppel letter agreement executed by a
Manufacturing Subsidiary for the benefit of the Agent, on behalf of the
Purchasers.

“Liquidity Termination Date” means February 21, 2007.

“Originator” means each of Jabil, Jabil Defense, Jabil Global Services and Jabil
Texas, and any other wholly-owned domestic Subsidiary of Jabil which becomes an
Originator pursuant to Section 8.11 of the Receivables Sale Agreement with the
consent of the Agent, in each case, in their capacities as sellers under the
Receivables Sale Agreement.

(i) Exhibit I of the RPA is hereby further amended to add the following
definitions in the appropriate alphabetical order:

“Foreign Receivables Percentage” means (a) at all times the rating then assigned
to Jabil’s senior unsecured long-term non-credit enhanced debt is less than BB-
by Standard & Poor’s Ratings Group and Ba3 by Moody’s Investors Service, Inc.,
2.0% and (b) at all other times, 5.0%.

 

3



--------------------------------------------------------------------------------

“Jabil Defense” means Jabil Defense and Aerospace Services, LLC, a Delaware
limited liability company.

“Jabil Luxembourg” means Jabil Luxembourg Manufacturing S.à r.l., formed under
the laws of Luxembourg as a private limited liability company

“Jabil Malaysia” means Jabil Circuit Sdn. Bhd. (Company No. 336537-M), a company
incorporated under the laws of Malaysia, as a private company limited by shares.

“Jabil Reynosa II” means Jabil Circuit de Reynosa S. de R.L. de C.V., a
corporation organized under the laws of México as a Sociedad de Responsabilidad
Limitada de Capital Variable.

“Manufacturing Subsidiary” means each of Jabil Mexico, Jabil Chihuahua, Jabil
Reynosa, Jabil Reynosa II, Jabil Malaysia, Jabil Luxembourg and any other
Subsidiary of Jabil which the Agent approves in writing as a Manufacturing
Subsidiary from time to time.

(j) Exhibit III of the RPA is hereby amended to add the following information at
the end:

MALAYSIA

Jabil Circuit Sdn. Bhd.

Plot 56, Hilir Sungai Keluang 1

Bayan Lepas Industrial Park

Phase 4, 11900 Penang, Malaysia

REYNOSA

Reynosa Mexico

Blvd Montebello 737 Parque Industrial Colonial Cd.

Reynosa Tamps CP. 88787

REYNOSA II

Jabil Circuit de Reynosa S de RL de CV

Boulevard Montebello 737

Parque Industrial Colonial Cd.

Reynosa Mexico C.P. 88787

(k) Exhibit IV of the RPA is hereby amended to add the following Collection
Account information:

 

Collection Bank

   Lockbox Address    Related Collection Account

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxxx    xxxxxxxxx

JPMorgan Chase Bank, N.A.

   xxxxxxxxxxxxxx    xxxxxxxxx

 

4



--------------------------------------------------------------------------------

Section 2. Waivers.

(a) The Seller has notified the Agent and the Purchasers that on January 10,
2006 it sold all Receivables for which the Obligor is Delphi Corporation to a
third-party collection company (the “Delphi Sale”). Each of the Agent and each
Purchaser hereby waives any Amortization Event which may have occurred in
connection with the Delphi Sale. Each of the Agent and each Purchaser hereby
expressly reserves all of its rights with respect to the occurrence of any other
Amortization Event or Potential Amortization Event, if any, whether previously
existing or hereinafter arising or which exist at any time on or after the date
first written above. This specific waiver applies only to the above-specified
violation.

(b) The Seller has notified the Agent and the Purchasers that not all Obligors
of Jabil Defense (the “Jabil Defense Obligors”) have been notified of the
assignment and sale of the Receivables under the Receivables Sale Agreement and
the RPA as required by Section 7.1(n) of the RPA. Each of the Agent and each
Purchaser hereby waives the Seller’s compliance with Section 7.1(n) of the RPA,
solely with respect to the Jabil Defense Obligors, until March 23, 2006. Each of
the Agent and each Purchaser hereby expressly reserves all of its rights with
respect to the occurrence of such failure at any time on and after March 23,
2006 and with respect to any other Amortization Event or Potential Amortization
Event, if any, whether previously existing or hereinafter arising or which exist
at any time on or after the date first written above. This specific waiver
applies only to the above-specified violation.

(c) Each of the Agent and each Purchaser hereby waives until March 3, 2006 any
Amortization Event which may occur in connection with the failure of the Seller
to cause each Lock-Box and Collection Account listed in this Amendment to be
subject at all times to a Collection Account Agreement that is in full force and
effect. Each of the Agent and each Purchaser hereby expressly reserves all of
its rights with respect to the occurrence of such failure at any time on and
after March 3, 2006 and with respect to any other Amortization Event or
Potential Amortization Event, if any, whether previously existing or hereinafter
arising or which exist at any time on or after the date first written above.
This specific waiver applies only to the above-specified violation.

Section 3. Conditions Precedent; Consent to Amendment.

(a) This Amendment shall become effective and be deemed effective, as of the
date first above written, upon the latest to occur of (i) the date hereof,
(ii) receipt by the

 

5



--------------------------------------------------------------------------------

Agent of one copy of this Amendment duly executed by each of the parties hereto,
(iii) receipt by the Agent of each of the documents listed on Schedule I hereto
and (iv) receipt by J.P. Morgan Securities Inc. of the amendment fee due to it
in connection with this Amendment.

(b) Each of the Agent and each Purchaser hereby consents to Amendment No. 1 to
the Receivables Sale Agreement dated the date hereof among the Originators and
the Seller.

Section 4. Covenants, Representations and Warranties of the Seller and the
Servicer.

(a) Upon the effectiveness of this Amendment, each of the Seller and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the RPA, as amended, and agrees that all such covenants, representations
and warranties shall be deemed to have been re-made as of the effective date of
this Amendment.

(b) Each of the Seller and the Servicer hereby represents and warrants as to
itself (i) that this Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general principles of equity which may limit the
availability of equitable remedies and (ii) upon the effectiveness of this
Amendment, that no event shall have occurred and be continuing which constitutes
an Amortization Event or a Potential Amortization Event.

Section 5. Fees, Costs, Expenses and Taxes. Without limiting the rights of the
Agent and the Purchasers set forth in the RPA and the other Transaction
Documents, the Seller agrees to pay on demand all reasonable fees and
out-of-pocket expenses of counsel for the Agent and the Purchasers incurred in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered in connection herewith and
with respect to advising the Agent and the Purchasers as to their rights and
responsibilities hereunder and thereunder.

Section 6. Reference to and Effect on the RPA.

(a) Upon the effectiveness of this Amendment, each reference in the RPA to “this
Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like import
shall mean and be a reference to the RPA as amended hereby, and each reference
to the RPA in any other document, instrument or agreement executed and/or
delivered in connection with the RPA shall mean and be a reference to the RPA as
amended hereby.

(b) Except as specifically amended hereby, the RPA and other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Purchaser or the Agent
under the RPA or any of the other Transaction Documents, nor constitute a waiver
of any provision contained therein.

 

6



--------------------------------------------------------------------------------

Section 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

Section 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

Section 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first set forth above by their respective officers thereto duly
authorized, to be effective as hereinabove provided.

 

JABIL CIRCUIT FINANCIAL II, INC., as Seller By:  

/s/ Stephen Kerr

Name:   Stephen Kerr Title:   Vice President JABIL CIRCUIT, INC., as Servicer
By:  

/s/ Forbes Alexander

Name:   Forbes Alexander Title:   Chief Financial Officer

Signature Page to Amendment No. 5



--------------------------------------------------------------------------------

JUPITER SECURITIZATION CORPORATION  

By: JPMorgan Chase Bank, N.A., as its

attorney-in-fact

By:  

/s/ Maureen Marcon

Name:   Maureen Marcon Title:   Vice President JPMORGAN CHASE BANK, N.A.  

(successor by merger to Bank One, N.A.

(Main Office Chicago)),

as a Financial Institution and as Agent

By:  

/s/ Maureen Marcon

Name:   Maureen Marcon Title:   Vice President

Signature Page to Amendment No. 5